DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/02/2021 has been entered.
 
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for determining”, “means for communicating”, “means for updating”, “means for communicating, “means for rendering”, “means for copying”, “means for storing” and “means for identifying” in claims 29, 30, 32, 33, 34, 36, 37, 39, 40 and 41.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 15, 29, 43; 2-6, 8-14, 16-20, 22-28, 30-34 and 36-42 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kallio et al. U.S. Pub. No. 2013/0069943.  
Re:  claims 1, 15, 29 and 43, Kallio teaches 
1. A method of graphics processing, comprising:  determining a portion of a display area, wherein the portion of the tile  is determined based on display content of the display area; wherein the portion of the tile corresponds to display content to be rendered; (“During the binning pass, the GPU may generate polygons (e.g., triangles) that make up a scene and sort the polygons to a plurality of “bins.”… the bins defined during the binning pass may directly relate to tiles of the final scene presented on a display (e.g., sometimes referred to as “screen tiles”).  For example, each bin represents a portion, or tile of the final scene… During the clear/unresolve stage, the GPU may initialize local memory resources (e.g., on-chip memory) for a new tile… This disclosure describes techniques for resolving pixel data after rendering the pixel data without waiting for an entire tile to finish rendering, i.e., without waiting for pixel data to be rendered for all polygons in the tile… the GPU may group pixels into “blocks” of pixel data (e.g., a 4x4 block of pixels…) and resolve the blocks of pixels after rendering the blocks of pixel data, without waiting for an entire tile to finish rendering… For example, a GPU may perform polygon indexing during the binning process to track when each of the visible polygons of a scene will be rendered.  That is, the GPU may apply polygon index values to the visible polygons of a tile according to an order in which the polygons will be rendered… the polygon index values can be associated with, or tied to, blocks of pixels.  For example, the GPU may assign a polygon index value to a block of pixels each time a polygon is generated in the block… The GPU may reference the polygon index value again during rendering.  For example, the GPU may maintain a rolling counter for each polygon that is rendered in a tile.  Upon generating a current polygon, the GPU can compare the counter value for the current polygon to the polygon index value for each block of pixels that the polygon “touches” (e.g., each block of pixels that will be used to display the polygon in the final scene).  If the counter for the current polygon matches a polygon index value associated with a relevant block, the relevant block will be finished after the GPU renders the current triangle.  For example, because the current triangle is the last triangle to be rendered in the block, no additional data will be rendered in the block.  Accordingly, the GPU can resolve the matching blocks after rendering the current triangle, without waiting for the rest of the tile to finish rendering… In the example shown in Fig. 5, each entry of table 120 corresponds to a spatial location of a block 108 in bin 104F shown in Fig. 4.  That is, the upper left hand entry of table 120, marked 0,0, may correspond to block 108A as shown in Fig. 4.  The remaining entries of table 120 may similarly correspond to other blocks 108 of bin 104E.”; Kallio, [0020], [0023], [0027], [0028], [0029], [0108], Figs. 4-5)
The bins/tiles, each represent a portion of the scene/frame presented on the display.  Each tile is made up of plural pixel blocks (such as 4x4 pixel blocks).  Each tile is associated with visible polygons in the scene to be rendered (display content of the display area).  The GPU applies polygon index values to visible polygon in a tile by, for example, assigning a polygon index value to a block of pixels, within a tile, each time a polygon is generated in the pixel block.   When a current polygon is rendered, the GPU 
communicating display information corresponding to the determined portion of the tile ; (“… the GPU may initialize the GPU memory by performing an unresolve process.  During an unresolve process, the GPU may read values into the GPU memory from an external memory… For example, a GPU may perform polygon indexing during the binning process to track when each of the visible polygons of a scene will be rendered.  That is, the GPU may apply polygon index values to the visible polygons of a tile according to an order in which the polygon will be rendered.”; Kallio, [0023], [0028])
Values from external memory are read into (communicated to) the GPU memory.  Also, the polygon index value is assigned to a block of pixels whenever a polygon is generated in the block of pixels of the tile.  The polygon index values communicate, to the GPU, the order in which the polygons of the pixel block (determined portion of the tile) of the tile will be rendered.  
updating the display information corresponding to the determined portion of the tile , wherein the updated display information corresponds to rendered display content; (“The GPU may implement the unresolve process when only a portion of a scene is being updated with new data.  For example, pixel data that is not changed from one scene to another may be preserved across more than one scene… During rendering, the GPU may recreate the polygons associated with a current tile, as well as generate pixel values and finish a current tile, such that the tile can be displayed on a display… For example, a GPU may perform polygon indexing during the binning process to track when each of the visible polygons of a scene will be rendered.  That is, the GPU may apply polygon index values to the visible polygons of a tile according to an order in which the polygons will be rendered… the polygon index values can be associated with, or tied to, blocks of pixels.  For example, the GPU may assign a polygon index value to a block of pixels each time a polygon is generated in the block.”; Kallio, [0023], [0024], [0028])
The tile can be updated with new data, such as pixel data.  Also, the GPU applies index values to visible polygons (display information) pixel blocks of a tile (portion of a tile) that include visible polygons. The index values are applied according to an order in which the polygons will be rendered.  Thus, the visible polygons (display information) of the pixel blocks of a tile (portion of a tile) are updated with index values which correspond to the rendered display content.  
and communicating the updated display information corresponding to the determined portion of the tile . (“After rendering, the GPU may resolve the current tile by copying the contents of the on-chip memory to a memory external to the GPU, such as a buffer used by a display in displaying finished scenes… The GPU may reference the polygon index value again during rendering.  For example, the GPU may maintain a rolling counter for each polygon that is rendered in a tile.  Upon generating a current polygon, the GPU can compare the counter value for the current polygon to the polygon index value for each block of pixels that the polygon “touches” (e.g., each block of pixels that will be used to display the polygon in the final scene).  If the counter for the current polygon matches a polygon index value associated with a relevant block, the relevant block will be finished after the GPU renders the current triangle.  For example, because the current triangle is the last triangle to be rendered in the block, no additional data will be rendered in the block.  Accordingly, the GPU can resolve the matching blocks after rendering the current triangle, without waiting for the rest of the tile to finish rendering.”; Kallio, [0025], [0029])
The image data in the rendered tile (updated display information corresponding to the determined portion of the display area) is communicated from the on-chip memory (GPU memory) to an external memory during the resolve process.  Also, the polygon index value is referenced (communicated), by the GPU, during rendering, such that, the counter value of a current visible polygon in a pixel block of a tile is compared to the index value of the pixel block.  If the counter value for the current polygon matches the polygon index value of the pixel block, the current polygon is the last polygon of the pixel block (determined portion of the tile) of the tile to be rendered.  The matching pixel blocks of the tile can then be resolved without waiting for the rest of the tile to finish rendering.
Re:  claims 2, 16 and 30, Kallio teaches 
2. The method of claim 1, further comprising:  rendering at least some display content of the display area corresponding to the determined portion of the display area. (“During rendering, the GPU may recreate the polygons associated with a current tile, as well as generate pixel values and finish a current tile, such that the tile can be displayed on a display.”; Kallio, [0024])
Polygons and pixel data associated with the current tile (display content of the display area corresponding to the determined portion of the display area) are rendered to the current tile.  
Re:  claims 3, 17 and 31, Kallio teaches 
3. The method of claim 2, wherein the updated display information corresponding to the determined portion of the display area is based on the rendered at least some display content of the display area. (“The GPU may implement the unresolved process when only a portion of a scene is being updated with new data.  For example, pixel data that is not changed from one scene to another may be preserved across more than one scene (e.g., more than one frame of graphics data) using the unresolve process… During rendering, the GPU may recreate the polygons associated with a current tile, as well as generate pixel values and finish a current tile, such that the tile can be displayed on a display.”; Kallio, [0023], [0024])
Polygons and pixel data associated with the current tile (updated display information corresponding to the determined portion of the display area) are rendered to the current tile.  The polygons and pixel data associated with the current tile are based on the rendered display content of the display area.  When only a portion of the scene is to be updated with new data, the unresolve process is performed for this portion of the scene.  
Re:  claims 4, 18 and 32, Kallio teaches 
4. The method of claim 1, further comprising:  determining the display information corresponding to the determined portion of the display area. (“During the binning pass, the GPU may generate polygons (e.g., triangles) that make up a scene and sort the polygons to a plurality of “bins.”… the bins defined during the binning pass may directly relate to tiles of a final scene presented on a display (e.g., sometimes referred to as “screen tiles”).  For example, each bin represents a portion, or tile of the final scene…  ”; Kallio, [0020])
The polygons that make up a scene are sorted into bins, each of which represents a tile of the final scene presented on the display.  The display information (polygons) of a particular bin/tile is determined during binning.  
Re:  claims 5, 19 and 33, Kallio teaches 
5. The method of claim 1, further comprising:  copying the display information corresponding to the determined portion of the display area from a system memory to a graphics processing unit (GPU) internal memory (GMEM). (“During an unresolve process, the GPU may read values into the GPU memory from an external memory.  The GPU may implement the unresolve process when only a portion of a scene is being updated with new data. ”; Kallio, [0023])
Values, such as image data values, from an external memory (system memory) is read into (copied into) a GPU memory (GPU internal memory (GMEM)).  
Re:  claims 6, 20 and 34, Kallio teaches 
6. The method of claim 1, wherein communicating the display information corresponding to the determined portion of the display area further comprises:  transmitting the display information corresponding to the determined portion of the display area to a GMEM. (“… the GPU may initialize the GPU memory by performing an unresolve process.  During an unresolve process, the GPU may read values into the GPU memory from an external memory. ”; Kallio, [0023])
Values for the tile (determined portion of the display area), such as pixel values (display information), from external memory are read into (transmitted to) the GPU memory (GMEM).  
Re:  claims 8, 22 and 36, Kallio teaches 
8. The method of claim 1, further comprising:  storing the updated display information corresponding to the determined portion of the display area in a graphics processing unit (GPU) internal memory (GMEM). (“… the GPU may recreate the polygons associated with a current tile, as well as generate pixel values and finish a current tile, such that the tile can be displayed on a display… the GPU may store the final pixel values in the on-chip GPU memory.”; Kallio, [0024])
The update image data that has been rendered to the tile (updated display information corresponding to the determined portion of the display area) is stored in the on-chip GPU memory (GPU internal memory (GMEM)).  
Re:  claims 9, 23 and 37, Kallio teaches 
9. The method of claim 8, further comprising:  copying the updated display information corresponding to the determined portion of the display area to the GMEM. (“… the GPU may recreate the polygons associated with a current tile, as well as generate pixel values and finish a current tile, such that the tile can be displayed on a display… the GPU may store the final pixel values in the on-chip GPU memory.”; Kallio, [0024])
The update image data that has been rendered to the tile (updated display information corresponding to the determined portion of the display area) is copied to the on-chip GPU memory (GPU internal memory (GMEM)).  
Re:  claims 10, 24 and 38, Kallio teaches, 
10. The method of claim 1, wherein communicating the updated display information corresponding to the determined portion of the display area further comprises:  
transmitting the updated display information corresponding to the determined portion of the display area to a system memory or a dynamic random access memory (DRAM). (“After rendering, the GPU may resolve the current tile by copying the contents of the on-chip memory to a memory external to the GPU, such as a buffer used by a display in displaying finished scenes… Memory 32 may also, in some examples, be described as a volatile memory… Examples of volatile memories include… dynamic random access memories (DRAM)… memory 32 may be implemented as a display buffer that stores pixel data… before the data is displayed by display 44.”; Kallio, [0025], [0054], [0056], Fig. 1)
The updated image data (updated display information) in the rendered tile (determined portion of the display area) is transmitted from the on-chip memory (GPU memory) to an external memory 32 (DRAM), as illustrated in Fig. 1.  
Re:  claims 11, 25, and 39, Kallio teaches 
11. The method of claim 1, further comprising:  storing the updated display information corresponding to the determined portion of the display area in a system memory or a DRAM. (“After rendering, the GPU may resolve the current tile by copying the contents of the on-chip memory to a memory external to the GPU, such as a buffer used by a display in displaying finished scenes… Memory 32 may also… be described as a volatile memory… Examples of volatile memories include… dynamic random access memories (DRAM)… memory 32 may be implemented as a display buffer that stores pixel data… before the data is displayed by display 44”; Kallio, [0025], [0054], [0056], Fig. 1)
After rendering the tile, this updated data is stored in a memory external to the GPU, such as memory 32 of Fig. 1, which is a DRAM.  
Re:  claims 12, 26, and 40, Kallio teaches
12. The method of claim 11, further comprising:  copying the updated display information corresponding to the determined portion of the display area to the system memory or the DRAM. (“After rendering, the GPU may resolve the current tile by copying the contents of the on-chip memory to a memory external to the GPU, such as a buffer used by a display in displaying finished scenes… Memory 32 may also… be described as a volatile memory… Examples of volatile memories include… dynamic random access memories (DRAM)… memory 32 may be implemented as a display buffer that stores pixel data… before the data is displayed by display 44”; Kallio, [0025], [0054], [0056], Fig. 1)
After rendering the tile, this updated data is copied from the GPU on-chip memory to a 
Re:  claims 13, 27 and 41, Kallio is silent, however, Tanner teaches 
13. The method of claim 1, further comprising:  identifying the determined portion of the display area based on the display content of the display area. (“… a host side may receive HMD position and movement information… and use that information to begin tile-based rendering for a frame… For tile-based architectures, a sub-frame may include one or more render tiles and after all of the one or more render tiles of the sub-frame has been completely rendered the sub-frame may be considered to be ready for the subsequent stages… A first tile may be sent for render and processing at block 63.  When the tile render completes at block 64, a determination may be made at block 65 if a tile row is complete (e.g., where the tile row may correspond to a sub-frame)… The microcontroller may submit a tile to begin rendering on the EU… When a tile completes, the microcontroller may be notified.  The microcontroller may immediately start the next tile in row order for rendering and check if the previous tile completion completes a tile row (or sub-frame)…”; Tanner, [0035], [0036], [0043], [0047], [0048], Fig. 4)
The microcontroller identifies a tile to update/render.  The selected tile (determined portion of the display area) is a portion of the sub-frame that is being updated, based on the movement of the HMD (based on the display content of the display area).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Kallio by adding the feature of identifying the determined portion of the display area based on the display content of the display area, in order to use tile-based rendering to improve hardware localization, as taught by 
Re:  claims 14, 28 and 42, Kallio teaches
14. The method of claim 1, wherein the portion of the display area is determined by a  graphics processing unit (GPU). (“During the binning pass, the GPU may generate polygons (e.g., triangles) that make up a scene and sort the polygons to a plurality of “bins.”… the bins defined during the binning pass may directly relate to tiles of a final scene presented on a display (e.g., sometimes referred to as “screen tiles”).  For example, each bin represents a portion, or tile of the final scene…  ”; Kallio, [0020])
The GPU determines the display information (polygons) of a particular bin/tile during the binning pass.  The polygons that make up a scene are sorted into bins, each of which represents a tile of the final scene presented on the display.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 21 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kallio as applied to claims 1, 15 and 29 above, and further in view of Mathew et al. U.S. Pub. No. 2011/0298814.  
Re:  claims 7, 21 and 35, Kallio is silent, however, Mathew teaches
7. The method of claim 1, wherein the updated display information corresponding to the determined portion of the display area is incrementally updated, such that at least some information of the updated display information is updated separately from at least some other information of the updated display information. (“… it is possible to incrementally update the frame in the buffer memory… To implement incremental updates, each video frame can be divided into tiles, wherein each tile in a memory buffer can be either a “back tile” or a “front tile,” with a bit indicating which tile is front or back.  The system can also store a hash of the tile along with this bit.  Whenever the system writes new data, the system computes the hash of the tile.  If the has is the same as the previous hash, the system does not update the tile or change the front/back status.”; Mathew, [0039])
  

Response to Arguments
Applicant's arguments filed 6/02/2021 have been fully considered but they are not persuasive.  Applicant argues:  
“Kallio fails to teach or suggest all the limitation of claim 1 including, inter alia, determining a portion of a tile of a display area, wherein the portion of the tile corresponds to display content to be rendered… Kallio does not disclose that a portion of a tile is determined and display information corresponding to the portion of the tile is communicated, as recited in claim 1.  Although bins defined during the binning pass in Kallio may relate to tiles of a final scene on a display, Kallio does not teach that a portion of a tile is determined and display information corresponding to the portion of the tile is communicated, as in claim 1.  Nowhere in Kallio is there any mention of determining a portion of a tile of a display area, 
Examiner disagrees.  Kallio teaches these limitations.  Kallio teaches, “This disclosure describes techniques for resolving pixel data after rendering the pixel data without waiting for an entire tile to finish rendering, i.e., without waiting for pixel data to be rendered for all polygons in the tile… the GPU may group pixels into “blocks” of pixel data (e.g., a 4x4 block of pixels…) and resolve the blocks of pixels after rendering the blocks of pixel data, without waiting for an entire tile to finish rendering… For example, a GPU may perform polygon indexing during the binning process to track when each of the visible polygons of a scene will be rendered.  That is, the GPU may apply polygon index values to the visible polygons of a tile according to an order in which the polygons will be rendered… the polygon index values can be associated with, or tied to, blocks of pixels.  For example, the GPU may assign a polygon index value to a block of pixels each time a polygon is generated in the block… The GPU may reference the polygon index value again during rendering.  For example, the GPU may maintain a rolling counter for each polygon that is rendered in a tile.  Upon generating a current polygon, the GPU can compare the counter value for the current polygon to the polygon index value for each block of pixels that the polygon “touches” (e.g., each block of pixels that will be used to display the polygon in the final scene).  If the counter for the current polygon matches a polygon index value associated with a relevant block, the relevant “… the GPU may initialize the GPU memory by performing an unresolve process.  During an unresolve process, the GPU may read values into the GPU memory from an external memory… For example, a GPU may perform polygon indexing during the binning process to track when each of the visible polygons of a scene will be rendered.  That is, the GPU may apply polygon index values to the visible polygons of a tile according to an order in which the polygon will be rendered.”; Kallio, [0023], [0028])
Values from external memory are read into (communicated to) the GPU memory.  Also, the polygon index value is assigned to a block of pixels whenever a polygon is generated in the block of pixels (portion of the tile) of the tile.  The polygon index values communicate, to the GPU, the order in which the polygons of the pixel block (determined portion of the tile) of the tile will be rendered.  
Applicant's arguments filed 6/02/2021 have been fully considered but they are not persuasive.  Applicant argues:  
“Independent claims 15, 29, and 43 include limitations similar to those presented in claim 1 discussed above.  As such, the arguments for the patentability of claim 1 above apply to claims 15, 29 and 43 with equal force.”
Examiner disagrees.  Claims 1, 15, 29 and 43 have been rejected.  Please see the corresponding rejections.  
Applicant's arguments filed 6/02/2021 have been fully considered but they are Applicant argues:  
“The Examiner does not identify, and the Applicant is unable to discern, how Mathew discloses or suggest the above recitations of the Applicant’s claim 1.  Thus, Mathew , whether taken individually or in combination with Kallio and Tanner discussed above, fails to teach or suggest all the limitations of the Applicant’s claim 1.”
Examiner disagrees.  As discussed above, Kallio teaches recitations of claim 1.  
Applicant's arguments filed 6/02/2021 have been fully considered but they are not persuasive.  Applicant argues:  
“The dependent claims are dependent on their respective base claims and therefore include all of the features of their respective base claims and additional features therein.  As such, these claims are allowable based upon their respective base claims and the additional features therein.”
Examiner disagrees.  The independent claims and the dependent claims have been rejected.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Donna J. Ricks/Examiner, Art Unit 2612 



/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612